—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered May 21, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Background testimony by one of the undercover officers regarding the organization of street-level drug sales and the tactics of drug dealers was properly admitted (see, People v McAllister, 255 AD2d 241, lv denied 93 NY2d 876), since the testimony was warranted by the evidence, was brief and limited, and carried no suggestion of large-scale drug activity. Defendant’s challenge to the prosecutor’s summation refer*138enees to the expert testimony is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the challenged portions of the summation were responsive to defendant’s summation. Concur — Rosenberger, J. P., Ellerin, Rubin and Friedman, JJ.